                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    MYLES WHITE,                                       No. 4:15-CV-01226

                    Petitioner.                        (Judge Brann)

          v.

    PA STATE ATTORNEY GENERAL,
    STEVEN R. GLUNT and
    MR. MARK STEVEN MATTHEWS,

                   Respondents.

                                  MEMORANDUM OPINION

                                       JUNE 5, 2019

I.       BACKGROUND

         Myles White filed a 28 U.S.C. § 2254 petition challenging his Pennsylvania

state court conviction for third degree murder.1 In his petition, White alleged that

the state court improperly calculated his speedy trial deadline and that trial counsel

was ineffective for failing to file a motion to dismiss the prosecution based on a

purported violation of White’s right to a speedy trial.2

         In June 2017, this Court denied White’s petition on the merits, concluding that

the state court properly calculated White’s speedy trial deadline and, consequently,



1
     Doc. 1.
2
     Id. at 5-7.
trial counsel was not ineffective for failing to file a motion to dismiss the indictment.3

On appeal, the United States Court of Appeals for the Third Circuit concluded that

White failed to make a substantial showing of the denial of a constitutional right and

denied White’s request for a certificate of appealability (COA).4

            White has now filed a Fed. R. Civ. P. 60(b) motion—his second in three

months—in which he seeks to relitigate the merits of his § 2254 petition and asserts

that this Court erroneously concluded that his speedy trial deadline was properly

calculated.5 Specifically, White contends that the Court made an error of law by

relying on a Superior Court of Pennsylvania case that is contrary to Supreme Court

of Pennsylvania precedent.6

II.         DISCUSSION

            Rule 60(b) allows courts to relieve parties from a final judgment for several

reasons, including, as relevant here, “mistake, inadvertence, surprise, or excusable

neglect.”7 However, the Court’s jurisdiction to consider a Rule 60(b) motion is

sharply circumscribed when such a motion challenges the disposition of a § 2254

petition. Specifically, “a Rule 60(b) motion that seeks to revisit the federal court’s


3
      Doc. 12.
4
      Doc. 17.
5
      Doc. 23.
6
      Id.
7
      Fed. R. Civ. P. 60(b)(1). Although White seeks relief under Rule 60(b)(6), because he asserts
      that the Court made an error of law, the motion is properly considered under Rule 60(b)(1).


                                                 2
denial on the merits of a claim for relief should be treated as a successive habeas

petition.”8 Thus, “when the Rule 60(b) motion seeks to collaterally attack the

petitioner’s underlying conviction,” such motion is governed by the relevant

procedural rules applicable to § 2254 petitions.9 Those procedural rules provide,

inter alia, that prisoners may not file a second or successive § 2254 petition without

first obtaining leave from the appropriate court of appeals.10                     Absent such

authorization, district courts lack jurisdiction to consider the second or successive

§ 2254 petition.11

        Here, White seeks to relitigate his underlying § 2254 petition, which this

Court reviewed and denied on the merits. Because White’s purported Rule 60(b)

motion seek to collaterally attack his underlying state court conviction, it must be

treated as a second or successive § 2254 petition. White has not obtained permission

from the Third Circuit to file a second or successive § 2254 petition and,

consequently, the Court lacks jurisdiction to consider this motion.12




8
     Gonzalez v. Crosby, 545 U.S. 524, 534 (2005).
9
     Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004).
10
     28 U.S.C. §§ 2244(a), 2255(h).
11
     See Pridgen, 380 F.3d at 725; 28 U.S.C. § 2244(b)(1).
12
     The Court notes that a Rule 60(b)(1) motion must be filed within one year of the entry of the
     challenged order, Fed. R. Civ. P. 60(c)(1), and White filed this motion approximately one year
     after that deadline. Thus, even if this Court had jurisdiction to consider White’s motion, it
     would be denied as untimely.


                                                 3
III.    CONCLUSION

        For the foregoing reasons, this Court construes White’s Rule 60(b) motion as

an unauthorized second or successive § 2254 petition and dismisses it for lack of

jurisdiction. White does not meet the requirements for issuance of a COA13 and, to

the extent that a COA is required, the Court declines to issue one.

        An appropriate Order follows.



                                                       BY THE COURT:



                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




13
     See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief denied on procedural grounds,
     COA should issue only if petitioner makes substantial showing of denial of constitutional right
     and demonstrates that reasonable jurists would find procedural ruling debatable or wrong).


                                                 4
